Citation Nr: 1753661	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and P.B. and B.A.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1967 to September 1970, to include service in the Republic of Vietnam from December 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Board remanded the case for further development.

In July 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran raised the issue of whether he was unemployable due, in part, to service-connected major depressive disorder.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to service connection for hepatitis has been recharacterized as service connection of a liver disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and a liver disability; entitlement to an initial rating in excess of 70 percent for major depressive disorder prior to July 12, 2013; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 12, 2013, the Veteran's major depressive disorder was been productive of at least occupational and social impairment in most areas.
 
2.  From July 12, 2013, the Veteran's major depressive disorder has been productive of symptoms that more nearly result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent for major depressive disorder prior to July 12, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for a 100 percent for major depressive disorder from July 12, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial rating in excess of 30 percent for major depressive disorder, which is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2017).

Under Diagnostic Code 9434, the criteria for a 30 percent rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.

A 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board finds that the Veteran's major depressive disorder warrants at least a 70 percent rating prior to July 12, 2013, and a 100 percent rating thereafter.  As discussed in the REMAND portion of the decision below, the issue of entitlement to an initial rating in excess of 70 percent prior to July 12, 2013.

Prior to July 12, 2013, the Veteran's major depressive disorder was characterized by paralyzing panic attacks, anxiety,  depression, loss of interest, a tendency to isolate, difficulty concentrating, sense of lost time for days at a time, hypervigilance,  hyperarousal, flashbacks, severe insomnia, impaired memory, anxiety, nightmares, and hallucinations.  See, e.g., Dr. Soliman (May 17, 2006); Statement (October 15, 2008); VA treatment record (October 15, 2008); Board hearing testimony (July 2017).  On several occasions during this period of the appeal, the Veteran required emergency mental health treatment.  See, e.g., Dr. Soliman (May 17, 2006); VA treatment record (October 1, 2008).

Following VA psychiatric examination in August 2009 and April 2010, VA examiners determined that the Veteran's major depressive disorder resulted in moderate impairment.  However, in August 2017, the Veteran's longtime friends testified that the Veteran has historically underreported the severity of his major depressive disorder to treatment providers.  The Veteran's friends, one of whom has possessed medical and durable powers of attorney for the Veteran since July 2013, explained that the Veteran's mental health has declined since 2006:  reaching a dangerous low in July 2013.  The Veteran's friends further explained that since 2006, the Veteran has been hallucinating and requiring increasing levels of help with activities of daily living.  The Board finds that their testimony is consistent with notations throughout the Veteran's medical records.  For instance, the Veteran's friends indicated that he has required help purchasing groceries and maintaining personal hygiene.  While the Veteran told VA treatment records he is capable of performing all activities of daily living, he once noted that he "has a lady come in every once in a while and that he does not do grocery shopping."  See VA treatment record (October 15, 2008).  Indeed, the Veteran's friends explained that they arranged for food to be delivered to the Veteran's apartment after finding that he was living without food, and that they also arranged for someone to clean his apartment.  VA treatment records also support the friend's accounts of hallucinations, delusions, and irrational behavior.  For instance, the Veteran reported that his brother told him he used to call him and tell him that Viet Cong soldiers were waiting for him in the parking lot; and a man in a restaurant told him that he said he would not go outside because enemy soldiers were lying in wait.  See id.  Additionally, in a March 2010 statement, the Veteran reported difficulty functioning every day.

Thus, Despite the August 2009 and April 2010 VA examiners' opinions that the Veteran's major depressive disorder resulted in moderate impairment, the Board finds that the Veteran's symptoms--namely paralyzing panic attacks, anxiety,  depression, loss of interest, tendency to isolate, difficulty with concentration, sense of lost time for days at a time, hypervigilance,  hyperarousal, flashbacks, severe insomnia, memory impairment, anxiety, nightmares, and hallucinations--are suggestive of occupational and social impairment with deficiencies in most areas.  Accordingly, a 70 percent rating for PTSD is warranted.  The issue of entitlement to an initial rating in excess of 70 percent prior to July 12, 2013, is discussed in the REMAND portion of the decision below.

From July 12, 2013, the Board finds that the Veteran's major depressive disorder was characterized by a continuation of symptoms with increase severity, particularly with delusions and ability to care for himself.  The Veteran's friends testified that the increase occurred on July 12, 2013, at which time the Veteran was committed to an inpatient psychiatric treatment program.  Upon admission, the Veteran assigned medical and durable powers of attorney to his friend as he was no longer able to manage his medications or living arrangements and had lost touch with reality.  The Board finds that despite the Veteran's spike in symptomatology, he continued to mislead clinicians:  downplaying the severity of his symptoms on examinations in February 2014 and September 2014.  The Board finds that the testimony of the Veteran's friends represents the most accurate depiction of the Veteran's symptomatology.  For instance, the September 2014 VA examination report indicates that the Veteran had no major problems with hygiene or self-care; however, subsequent police reports indicate that the Veteran was twice rushed to the hospital following welfare check-ups that revealed the Veteran on the floor of his empty apartment.  See, e.g., Police Report (February 23, 2017); Statement (April 10, 2017).  One of the Veteran's friends, who were present during the check-ups, testified that the Veteran was found in the fetal position of his apartment, which contained no furniture, no food, and a single pair of clothes.  The Board is highly sympathetic to the Veteran's position and affords significant probative value to the testimony of his friends.  Based on the aforementioned evidence, the Board finds that from July 12, 2013, the Veteran's major depressive disorder has been productive of symptoms that more nearly result in total occupational and social impairment.  See 38 C.F.R. § 4.7 (2017).  Accordingly, a 100 percent rating for major depressive disorder from July 12, 2013, is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating for major depressive disorder prior to July 12, 2013, is granted.

Subject to the law and regulations governing payment of monetary benefits, a 100 percent rating for major depressive disorder from July 12, 2013, is granted.

REMAND

The Veteran also seeks service connection for hypertension and a liver disability, both of which he relates to in-service exposure to herbicide agents in the Republic of Vietnam and/or his service-connected major depressive disorder.  The Veteran has submitted medical literature suggesting increased incidents of hypertension amoungst veterans exposed to herbicide agents.  See Medical literature (December 9, 2015).

Initially, the Board notes that the Veteran is presumed to have been exposed to herbicide agents during his service in the Republic of Vietnam.  Additionally, treatment records show an initial diagnosis of hypertension and elevated liver function tests in October 2008.  See, e.g., VA treatment records (October 1, 2008; October 22, 2008) (noting negative hepatitis screens).  In May 2016, a VA examiner opined that it is less likely than not that the Veteran's current hypertension is proximately due to or the result of his mental health medication.  The rationale was that the weight of medical literature does not support that his medication is causative of hypertension.

Based on the above evidence, the Board finds that VA examination is needed to further assess the nature and etiology of the Veteran's reported liver disability and hypertension, to include any relationship to herbicide exposure and/or his service-connected major depressive disorder.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Additionally, an article in the November 2016 Journal of Occupational and Environmental Medicine entitled Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans suggests that herbicide exposure history and Vietnam service status were significantly associated with hypertension risk.  See https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  Moreover, the Veteran is service-connected for major depressive disorder.  A VA study indicates a possible link between psychiatric disorders and heart disease.  See http://www.research.va.gov/currents/spring2015/spring2015-8.cfm.  Thus, a remand for VA examination is warranted for the Veteran's service connection claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the issues of entitlement to an initial rating in excess of 70 percent for major depressive disorder prior to July 12, 2013, and entitlement to a TDIU, remand is necessary to obtain outstanding records pertaining to the Veteran's Social Security Administration (SSA) benefits.  These records, identified during the April 2010 VA psychiatric examination, will likely yield information relevant both to the severity of the Veteran's service-connected major depressive disorder prior to July 12, 2013, and his income.  38 C.F.R. § 3.159(c)(2)(2017); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature of his hypertension and liver disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain complete VA treatment records from April 2016 to present.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination in connection with his hypertension and liver disability claims.  The examiner is to clarify the nature of any current liver disability, to include elevated liver function tests noted on October 22, 2008, and address each of the following questions:

a)  Is it at least as likely as not that the Veteran's hypertension and/or liver disability had onset in service or manifested within one year of separation from service?

b)  Is it at least as likely as not that the Veteran's hypertension and/or liver disability is otherwise related to service, to specifically include exposure to herbicide agents (i.e., 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram)?  Any opinion should include consideration and discussion of the Veteran's presumed exposure to herbicide agents and the IOM study and the December 2015 and November 2016 articles regarding Agent Orange and hypertension referenced above.

c)  Is it at least as likely as not that the Veteran's hypertension and/or liver disability is caused by his service-connected major depressive disorder?  In answering this question, please discuss the VA study referenced above.

d)  Is it at least as likely as not that the Veteran's hypertension and/or liver disability were aggravated by his service-connected major depressive disorder?  In answering this question, please discuss the VA study referenced above.

The examiner should provide a complete rationale or explanation for all opinions reached.

5.  Finally, readjudicate the appeal, to include the issue of entitlement to an initial rating in excess of 70 percent for major depressive disorder prior to July 12, 2013.  If any of the benefits sought remain, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board s or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


